Citation Nr: 0638721	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-11 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder, to include Achilles' tendonitis.

2.  Entitlement to service connection for a thoracic spine 
disorder.

3.  Entitlement to service connection for a cervical spine 
disorder.

4.  Entitlement to an initial rating in excess of 20 percent 
for lumbar disc disease, with a history of radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to March 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
lumbar radiculopathy, assigning a 20 percent evaluation, and 
denying service connection for thoracic and cervical spine 
disorders and bilateral foot and Achilles' tendon disorders. 

The veteran's representative has moved for the admission of 
evidence for consideration by the Board, after the expiration 
of the veteran's opportunity to add evidence to the record on 
appeal.  See 38 C.F.R. § 20.1304.  The Board notes that the 
February and April 2006 submissions are duplicates of medical 
reports already of record.  The veteran's motion to add 
evidence to the record is therefore moot.  To the extent to 
which the motions and the submissions constitute additional 
argument on behalf of the veteran, no motion for admission is 
necessary and they have been considered by the Board in the 
course of this decision. 

The issues of service connection for thoracic and cervical 
spine disabilities and an increased initial rating for lumbar 
spine disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran was noted to have pes planus on entry to 
duty.  The veteran has no other diagnosed bilateral foot 
disorder.

2.  The pre-existing pes planus did not undergo an increase 
in severity during service.

3.  The veteran has no diagnosed disability resulting in an 
ankle disorder.


CONCLUSION OF LAW

The veteran does not have a bilateral foot disorder, to 
include Achilles' tendonitis, incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim decided 
herein.  The veteran should not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran has claimed a bilateral foot disorder and a 
disorder related to Achilles' tendonitis.  The Board will 
address first the foot disorder, then any ankle disorder.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  See 38 C.F.R. 
§ 3.304(b) (2006).  However, where there is "clear and 
unmistakable" evidence that the injury or disease claimed 
pre-existed service, the presumption does not attach, and the 
issue becomes whether the disease or injury was aggravated 
during service.  See Id.

The presumption of soundness attaches only where there has 
been an induction medical examination during which the 
disability about which the veteran later complains was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  At his February 1975 entry to service examination, 
the examiner noted that the veteran had "pes planus" 
("flatfoot," Dorland's Illustrated Medical Dictionary 1410 
(30th ed. 2003)).  As a result, the presumption of soundness 
does not attach.

Since bilateral pes planus was shown prior to service and was 
noted on entry, as discussed above, the veteran cannot bring 
a claim for service connection for that disorder, but he may 
bring a claim for service-connected aggravation of that 
disorder.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).  In that case section 1153 applies and the burden 
falls on the veteran to establish aggravation.  See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  In this case, 
the veteran has not carried his burden of showing his pes 
planus disorder was aggravated by service.  No medical 
professional has indicated that the preexisting pes planus 
disorder was aggravated by service.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. 1153 (West Supp. 
2006); 38 C.F.R. 3.306(b) (2006); Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995).  Temporary or intermittent flare-ups of 
a pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

The veteran's service medical records show that he complained 
of foot pain once during service.  In October 1976, the 
veteran reported bilateral posterior foot and ankle pain with 
prolonged running and walking.  He indicated the pain began 
two months prior with an increase in severity.  The symptoms 
subsided with rest.  The treatment notes mention the 
veteran's history of "mild" flatfoot.  The diagnosis was 
stretching and irritation of the Achilles tendon.  The 
veteran was put on restricted duty for one week.  A follow-up 
treatment note indicates that the symptoms had not changed 
after the restricted duty period, so it was extended for 
another week, ending in mid-November 1976.  The service 
medical records, through the veteran's October 1978 
separation from service physical examination, do not mention 
the problem again.  The separation from service physical 
examination report indicated that the veteran's feet were 
normal and that he was qualified for service.  There is no 
indication that his condition had worsened.  

Similarly, the medical records since service are silent for 
complaint of or treatment for a bilateral foot disorder.  The 
veteran submitted a variety of private medical records with 
his original claim in June 2002.  On review of these records, 
the Board can find no treatment specific to either foot or 
ankle.  The veteran began visiting VA medical facilities for 
treatment in May 2002.  The RO obtained the veteran's VA 
treatment records in December 2003.  In that span, the 
veteran complained of foot pain only once, in May 2002, in 
connection with complaints regarding his back.  During a 
neurological assessment of the veteran's back disabilities in 
September 2002, the veteran demonstrated normal heel and 
tiptoe walking. 

The veteran was sent for a November 2002 VA examination in 
connection with this claim.  The examiner indicated that the 
veteran experienced soreness which develops later in the day 
if he has been doing "any amount of standing or walking."  
The examiner described the soreness as intermittent and 
chronic.  The veteran indicated that he received some relief 
through gabapentin and Motrin, which he takes for his back.  
At the time, the veteran did not use crutches, canes, braces, 
corrective shoes or shoe inserts.  On examination, the 
veteran's ankles had no swelling, erythema or edema.  The 
veteran's ankle range of motion was within normal limits.  
His Achilles tendon was nontender.  In an addendum to the 
examination, the examiner noted that the veteran had a "mild 
decrease in the longitudinal arches of his feet 
bilaterally."  A December 2002 addendum to the November 2002 
examination report indicated that his "physical exam 
currently is normal" and that "[t]here is no[t] sufficient 
evidence to support a current diagnosis of ankle pathology."  

With regards to the bilateral pes planus, the Board finds 
that the preponderance of the evidence shows that the 
condition was not aggravated by service.  The October 1976 
complaint of foot pain was diagnosed, not as an exacerbation 
of the foot disorder, but as Achilles tendonitis.  This was 
despite direct consideration of the pes planus condition.  At 
separation in October 1978, the examiner indicated that the 
veteran's feet were normal.  The medical evidence of record 
since October 1978 has not shown any specific treatment for 
the veteran's foot condition.  On examination in September 
2002, the veteran had normal heel and tiptoe walking.  On 
examination in November 2002, ankle range of motion was 
normal and no objective symptoms of functional loss were 
noted.  The veteran uses no devices or prostheses of any kind 
for his feet and he does not seek treatment for his feet.  
The pes planus was described as mild in service and on VA 
examination twenty four years later.  There are no other 
assessments of the pes planus condition on the record.  The 
Board finds that the preponderance of the evidence shows that 
the veteran's pes planus was not aggravated by service.  See 
Jensen, supra.

With regard to the veteran's ankles, the Board can find no 
diagnosis of a current ankle disorder on the record.  The 
veteran's complaints of soreness are not enough to establish 
the presence of a disability for service connection purposes.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) 
(Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.).  
Therefore, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
bilateral ankle disability.  See Hickman, supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for a bilateral foot condition, to include 
Achilles' tendonitis.  See Gilbert, 1 Vet. App. at 53.


II. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in October 2002 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187.  The veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claim.  The October 2002 letter 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-21.  
Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran was afforded medical examination to the 
existence, severity and etiology of any ankle or foot 
disorder.  Further examination or opinion is not needed on 
the feet or ankles because, at a minimum, there is no 
persuasive and competent evidence that the claimed conditions 
either exist or were aggravated by the veteran's military 
service.  This is discussed in more detail above.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for a bilateral foot 
disorder, to include Achilles' tendonitis is denied.




REMAND

When the veteran first brought his claims for service 
connection for cervical and thoracic spine disabilities, he 
was sent for a November 2002 VA examination.  The examiner 
could not identify a particular disorder and the veteran's 
claims were denied for lack of current disabilities.  The 
Board notes that the veteran was diagnosed with mild cervical 
spondylosis and thoracic osteoarthritis by radiographic 
studies performed in December 2003.  The veteran complained 
of a neck injury in July 1978 and was diagnosed with 
Cervical-Thoracic-Lumbar paravertebral strain.  An opinion as 
to whether the current spondylosis, osteoarthritis and/or 
strain is related to service or service-connected disability 
must be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Accordingly, a nexus opinion is required before 
these issues can be decided.  

The issue of an initial rating in excess of 10 percent for 
lumbar back disability must also be remanded.  The 
determination of whether the veteran has a distinct thoracic 
disability affects the appropriate ratings that may be 
applied to both the lumbar and thoracic spine.  While current 
regulations would rate them together, the veteran filed the 
current claims under a prior version that would allow for 
separate ratings and possibly more advantageous overall 
compensation.  Accordingly, the issues are intertwined and 
both must be remanded.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other).

The veteran has reported ongoing treatment at the John J. 
Pershing and John Cochran VA Medical Centers.  Records of any 
treatment from January 2004 should be associated with the 
file.  The Board notes that more than two years have elapsed 
since the veteran's last VA examination.  To ensure the 
completeness of the record, he should be scheduled for 
another examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
from the Jefferson Barracks, John J. 
Pershing and John Cochran VA Medical 
Centers for treatment concerning the 
veteran from January 2004 to the present.  
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  The veteran should be scheduled for a 
VA examination to determine the nature, 
origin and extent of the veteran's 
cervical and thoracic spinal disorders.  
The examiner should be asked to review and 
discuss all records of inservice 
incurrence and the veteran's current 
spinal condition and, thereafter, to 
provide a medical opinion as to whether it 
is at least as likely as not that the 
veteran's current cervical spondylosis and 
thoracic osteoarthritis is related to his 
inservice paravertebral strain or his 
current service connected-lumbar 
disability.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

The examiner should also provide an 
assessment of the current severity of the 
veteran's lumbar disability.  Both 
orthopedic and neurological examinations 
should be performed.  All medically 
indicated tests should be performed and 
all symptoms and secondary conditions 
should be identified.  

3.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claims on the 
merits. If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


